DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 24, 31, 32, 33, 35, 36,  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,517,617 to Aklog et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed apparatus is broader in scope than the patented claims, rendering the patented claims anticipatory over the pending claims.
With regard to claim 40, the claims are silent as to manual activation. However, it has been held that providing an automatic or mechanical means to replace a manual activity that accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04(III)). It follows naturally that claiming a manual or automatic operation of a method disclosed in the prior art does not impart patentability over the prior art. 

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 57 of U.S. Patent No. 8,075,510 to Aklog et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed apparatus is broader in scope than the patented claims, rendering the patented claims anticipatory over the pending claims. In particular, patented claim 57 sets forth the cannula, expandable distal end with strips and a membrane, along with a balloon to move the funnel into an open position, which necessarily requires acting on the strips. 

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,517,617 to Aklog in view of claim 12 of US 8,075,510 to Aklog et al. Patented claim 1 recites all the limitations of pending claim 22 with the exception of a reinforcement member. Aklog ‘510 claims a reinforcement member to prevent kinking. It would have been obvious at the time of filing to add a reinforcement member as claimed by Aklog ‘510 to the catheter claimed by Aklog ‘617

Claims 25, 26, 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, and 28 of U.S. Patent No. 10,517,617 to Aklog in view of claim 25 of US 8,075,510 to Aklog et al. Patented claim 9 recites all the limitations of pending claims 25 and 26 with the exception of a reservoir. Aklog ‘510 claim 25 discloses a thrombectomy device with a reservoir. Accordingly, it would have been obvious at the time of invention to use a reservoir, as disclosed by Aklog 510 to capture the undesirable material removed from the patient in the patented claim 9 of the ‘617 patent. 
With regard to claim 28, see Aklog ‘617 claims 5 and 6, drawn to the expandable funnel shape. 
With regard to claims 29, 30, and 31, see Aklog ‘510 claims 28, 2, and 1, respectively.

Claims 34, 38, 40 are is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,075,510 to Aklog in view of claim 25 of US 10,517,617 to Aklog et al. The patented claim 67 recites all the limitations of the pending claim (placing a cannula with an expandable distal end, expanding the distal end, providing a suction force, and removing an undesirable material from a patient), with the exception of strips and a membrane. Aklog ‘617 claim 1 discloses a thrombectomy device with a cannula with an expandable distal end with strips and a membrane. Accordingly, it would have been obvious at the time of filing to use the cannula claimed by Aklog ‘617 in the method claimed by Aklog ‘510, since both elements are known in the art.
With regard to claim 38, see Aklog ‘617 claim 8. With regard to claim 39, see Aklog ‘510, claim 25. 
With regard to claim 40, the claims are silent as to manual activation. However, it has been held that providing an automatic or mechanical means to replace a manual activity that accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04(III)). It follows naturally that claiming a manual or automatic operation of a method disclosed in the prior art does not impart patentability over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        28 June 2022